Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10 have been fully considered but they are not persuasive. Regarding claims 10-17 and the new matter: examiner has already expressed that the issues with claim 10 that led to its rejection under 35 U.S.C. 112(a) made the application extremely difficult to, if not impossible, examine properly and consistently. Examiner also suggested multiple times that at this point of examination, changes to at least the specification and drawings would maybe be the only way to truly clarify all the claims in a way that was consistent enough for examination (i.e. new specification/drawings =new matter=new application= examiner is not required to examine a second application which has not been properly filed). 
Even so, there are still new matter issues in the amended claims. For example, newly amended claim 1 includes claims 9 and 10. This addition has not mediate the previously mentioned issue for at least the following reasons:
Claim 1: “the protrusion includes a ledge configured to slide along the first axis into a groove of the recess”. [0100] states:  “from the bottom end of first body 310 extending downward, protrusion 311 includes a neck or groove 315 and a horizontally extending rib or ledge 313…” while [0102] states “recess 341 includes a narrow channel 343 at its terminal end and a wider channel of first body 310… preventing movement of rib 313 with respect to neck 315 along a vertical axis 302. Thus, once protrusion 311 is seated within recess 341, first and second bodies 310, 340 are removably connected such that they are prevented from separating.”. the prevention of movement of a ledge (or a rib, as stated by the applicant) with respect to said unknown groove is along a second axis, which [0103] has stated is a vertical axis 302. As this is seemingly the only place that this is clearly defined within the specification, claim 1 then maps as follows: “protrusion 311 includes a ledge 313 configured to slide along the first axis 303 into a groove 315 of the recess 341”, which is impossible and inconsistent with the specification and previous parts of claim 1, as specification states that 315 is part of the protrusion belonging to the first body 311 and it is clear that the recess 341 belongs to the second body 340. First body 311 cannot be the same as second body 340, therefore the 
Within the specification, to meet these claim elements and their relationships, embodiments would have to be mixed. Mixing of embodiments has not been disclosed and disclosing “modifcations may be made to the illustrative embodiments” is not the same as disclosing mixing of embodiments.  
Claim 1 states “first and second bodies correspond to a cone body… wherein the first body defines a femoral neck and an upper portion of a trunk of the cone body” while [0105] states “cone body with which assembly 300 corresponds generally includes a femoral neck and a trunk, with first body 210 corresponding to a femoral neck 326 and an upper portion of the trunk 328…”. The first and second bodies CANNOT DEFINE a femoral neck AND CORRESPOND to a cone body since the cone body includes a femoral neck and a trunk. CORRESPOND IS NOT SYNONYMOUS WITH DEFINE. Because of the relationships between first bodies, second bodies, assemblies, and cone bodies defined in the specification, it is not possible at least for first body correspond to a cone body AND define a femoral neck of the cone body. 
For at least these inconsistencies within claim 1, requirements outlined in the claims are not outlined the same way in the specification, i.e. the claims now contain new matter and the new matter is presented in a way that makes it extremely difficult or impossible to attempt to examine them because the claim and specification languages are constantly contradictory. 
SUGGESTS art to be applied to new matter, this suggestion is under the guise that the specification conveys with reasonable clarity to those skill in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. Examiner has made it clear on multiple occasions both on paper and through telephonic interviews that clarity is NOT reasonably conveyed even in the originally filed form, especially when applicant had even admitted that the inconsistent designations and numbering of claimed elements was done purposefully. Addition of the new matter and arguments that the specification somehow discloses these matters has not made this any more clear and in fact has made everything so unclear that contradictions now lie within applicant’s own words as originally filed. 
	Finally, the citation of §2163.06 of the MPEP “do not constitute substantive rulemaking and hence do not have the force and effect of law…” and are “intended to form part of the normal examination process…” which examiner has already expressed this process is NOT.

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775